Citation Nr: 1101452	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the cervical spine and the thoracic spine (cervical and 
thoracic spine disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee, 
which denied the above claim.  

In May 2009, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  

In July 2009, this claim was remanded by the Board for further 
evidentiary development.  However, as explained more fully below, 
the Board finds that the development requested in its remand has 
not been substantially completed, and that it will therefore 
again be necessary that the appeal be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
claim for service connection for a cervical and thoracic spine 
disorder.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
on which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

Here, as was noted in the Board's previous remand, the Veteran 
has claimed that he currently has a cervical and thoracic spine 
disorder attributable to his period of active service.  
Specifically, he has asserted that he injured his back during 
basic training.  According to the Veteran, he experienced back 
pain soon after his injury, and his back pain has continued until 
the present day.  

The Veteran's service treatment records were noted to reflect 
that the Veteran was treated for back pain after lifting a heavy 
object in March 1969, and there was a diagnosis of back strain.  
However, the November 1971 separation report of medical 
examination reflects that clinical evaluation of the spine was 
normal.  

Therefore, based on post-service VA medical evidence of 
degenerative disc disease of the cervical and thoracic spine in 
June 1993, the Board remanded this claim for an examination and 
medical opinion as to the nature and etiology of the Veteran's 
cervical and thoracic spine disorder.  In this regard, the Board 
specifically requested that in reaching an opinion, the examiner 
was to acknowledge the Veteran's report of a continuity of 
symptomatology.  In addition, if the examiner was unable to 
provide an opinion without resort to mere speculation, he or she 
was to so indicate and explain why an opinion could not be 
reached.  

In response to the Board's remand, the Veteran was provided with 
an examination in August 2009, and the record reflects that the 
examiner reviewed the Veteran's claims folder in conjunction with 
the examination.  However, in concluding that he was unable to 
attribute the Veteran's cervical spondylosis to his military 
service without resort to mere speculation, the examiner did not 
explain why an opinion could not be reached, and it has been held 
that before the Board can rely on an examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board finds 
that there has not been substantial compliance with its previous 
remand order, and that the Veteran should be provided with a new 
examination and opinion by another VA examiner as to whether any 
current cervical and thoracic spine disorder is related to active 
service.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, although the August 2009 VA examiner did mention a 
statement of the Veteran with respect to continuing complaints 
since service, this was done in the context of the Veteran's 
report of medical history, and not in association with any 
rationale provided by the examiner.  Consequently, the new 
examiner should also be requested to specifically address the 
Veteran's report of a continuity of symptomatology in the process 
of providing his or her opinions in this matter.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a new VA examination before a new 
examiner to assess the nature and etiology 
of any disorder of the cervical spine and 
thoracic spine.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should identify 
all disorders of the cervical spine and 
the thoracic spine found to be present.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any cervical spine and/or 
thoracic spine disorder had its onset 
during active service or is related to any 
in-service injury or complaint in service.  
In doing so, the examiner should address 
the Veteran's report of a continuity 
of symptomatology in the context of 
his or her supporting rationale.  In 
this regard, the examiner should note that 
the Board finds the Veteran's assertion as 
to continuity of symptoms to be credible.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate 
and explain why an opinion cannot be 
reached.

2.  Thereafter, the RO shall readjudicate 
the claim for service connection for a 
cervical and thoracic spine disorder.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond, and the case 
should then be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


